primarily by fielding calls from customers about issues related to benefits, claims, and the like.

Accolade employs health assistants in two relevant states, Pennsylvania and Arizona.

        Prior to 2016, Accolade deemed its health assistants to be exempt from the overtime pay

mandates of the Fair Labor Standards Act and Pennsylvania Minimum Wage Act.1 Beginning in

2016, however, Accolade changed its compensation structure and reclassified health assistants as

overtime-eligible. That change, and the company’s prior treatment of health assistants, precipitated

this lawsuit.

        Gwendolyn Hall was an Accolade health assistant in Pennsylvania. Ms. Hall filed this

lawsuit alleging the commission of violations of the FLSA and PMWA over two separate time

periods:

    •   From August 1, 2014 – November 26, 2016, seeking back pay for overtime and alleging

        that health assistants were misclassified as overtime exempt. (The Misclassification

        Claim).

    •   After November 26, 2016, seeking compensation for unpaid hours and alleging that,

        although health assistants were classified as overtime-eligible starting on November 28,

        2016, their overtime pay failed to reflect 15 minutes that the health assistants spent logging

        into computer systems. (The Unpaid Hours Claim).

        The settled PMWA claim is only for the misclassification of health assistants. Ms. Hall’s

PMWA claim is on behalf of Pennsylvania health assistants. The PMWA claim is a federal Rule

23 class action.

        The settled FLSA claims include both Misclassification and Unpaid Hours Claims.

Ms. Hall brings her FLSA claim on behalf of all Accolade health assistants—including both



1
        In practice, these statutory schemes are identical to each other.

                                                      2
Pennsylvania-based and Arizona-based health assistants. The FLSA claim is a collective action

(requiring health assistants to opt-in to participate in the settlement). The Court conditionally

certified the FLSA collective in 2017.

                        CERTIFICATION FOR PURPOSES OF SETTLEMENT

    A. Class Definition, Collective Definition, Settlement Terms, and Response

           1. Class Definition

       The settlement class consists of:

               All individuals (other than Cecilia Fitz and Kelly Maines) employed
               by Defendant Accolade, Inc. in Pennsylvania in the health assistant
               job title during any week between August 1, 2014 and November
               27, 2016.

           2. Collective Definition

       The collective action consists of:

               63 individuals (including Plaintiff) who previously joined this action
               by filing Consent to Join forms with the Court.2

           3. Notice and Response

       The preliminary settlement approval appointed Strategic Claims Services, Inc. (“SSI”) to

administer the mailing of Court-approved notices. SSI mailed by way of first class mail (and re-

mailed where necessary) individualized versions of the notice form to the class/collective members

per Court-approved procedures. Class members had until October 25, 2019 to object or seek

exclusion from the settlement. Moreover, in the notice form, Winebrake & Santillo, LLC and

Hardwick Benfer, LLC provided their law firm addresses and phone numbers, notifying the

recipient of the notice that should that person have any questions about the lawsuit or settlement,




2
       Forty-six (46) of these individuals are covered by the proposed Rule 23 class.

                                                   3
they could call these firms, free of charge and in confidence. No individuals objected, and only

two individuals excluded themselves from the putative class.3

        Sixty-two (62) Plaintiffs opted into the FLSA collective action; thus, including Ms. Hall,

there are sixty-three (63) members of the FLSA collective action. Forty-eight (48) of these

sixty-three (63) Plaintiffs were employed in Pennsylvania. These are the “Pennsylvania Opt-Ins.”

The remaining fifteen (15) were employed in Arizona, and these are the “Arizona Opt-Ins.”4

        Plaintiff’s PMWA claim is pursued on behalf of a putative class of three hundred and one

(301) Pennsylvanian health assistants. However, forty-six (46) of these individuals also joined the

FLSA collective.5 The remaining two hundred and fifty-five (255) individuals who worked for

Accolade in Pennsylvania and did not opt into the FLSA collective action, but who nonetheless

worked from August 1, 2014 to November 26, 2016 and were misclassified as over-time exempt

are referred to as the “Non-Opt-Ins.”6

        The following is a summary of the three hundred and eighteen (318) persons covered by

this settlement agreement.




3
        These two putative class opt-outs are Cecilia Fitz and Kelly Maines. Their anticipated settlement
payments total $4,173.95, and this number has been deducted from the pre-notice settlement fund of
$1,100,000 in accordance with the settlement agreement. Moreover, the executed settlement agreement
had contemplated 323 class/collective members. This number is reduced to 318 due to the stated opt-outs
and three other individuals being double-counted on the class list (Amira Edwards, Erin Martin/Lutz, and
Kali Reierson).
4
        While the settlement agreement designated Whitney Tucker as an Arizona Opt-In, during the
subsequent notice period, it was discovered that Ms. Tucker is actually a Pennsylvania Opt-In. Thus, her
share of the settlement proceeds has been increased from $4,345.38 to $5,380.44. The increase does not
reduce the anticipated settlement payments of other class/collective members.
5
        Two Pennsylvania Opt-Ins worked exclusively during the Post-November 26, 2016 Period, and are
not covered by the Misclassification Claim.
6
        Plaintiff does not seek class certification of a Rule 23 class covering the Unpaid Hours Claim.

                                                   4
    Category of Health Assistant                          Type of Claim

    255 Non-Opt-In Class Members                          Misclassification Claim

    48 Pennsylvania Opt-Ins                               46 individuals - Misclassification Claim

                                                          2 individuals - Unpaid Hours Claim
    15 Arizona Opt-Ins                                    Misclassification Claim and Unpaid Hours
                                                          Claim


              4. Settlement Terms

          The settlement created a non-reversionary settlement fund of $1,095,826.05,7 and upon

final approval of the settlement, this fund will be distributed as follows:

      •   $720,826.05 to be paid to the 318 putative class/collective members;

      •   $12,000 in service awards to be shared by Plaintiff and two other individuals;

      •   $363,000 to be paid to Winebrake & Santillo, LLC (“W&S”) and Harwick Benfer (“HB”)

          (together “Class Counsel”) for fees and costs.

          On or before seven (7) days after the final approval date of the settlement agreement,

Accolade will transfer to the Administrator a payment of $1,100,000 less exclusions. On or before

twenty-one (21) calendar days after the final approval date, the Administrator will issue a payroll

check to each settlement participant by mail (tax deductions and other withholdings made). All

settlement checks will bear an expiration date falling 150 calendar days after the final approval

date. If the funds associated with checks are not cashed by the aforementioned expiration date,

and they exceed 5% of the total payments made, then the Administrator will redistribute the funds

on a pro rata basis to the settlement participants. If the funds do not exceed 5% of the total

payments, such funds will be donated to the Pennsylvania IOLTA Board. Under the agreement,




7
          This value excludes the value of the two opt-outs.

                                                      5
any disapproved attorneys’ fees, litigation expenses, or service awards will also enhance the

settlement payments to the three hundred and eighteen (318) health assistants.

        Each category of Plaintiff is paid differently, on a weekly basis, depending on the time

period worked, where the health assistant worked, and whether he/she opted into the FLSA

collective. The payment of each group is as follows:

                    a. Payments for Weeks Worked by Arizona Opt-Ins and Pennsylvania Opt-
                       Ins During the Post-November 26, 2016 Period:

        This category of payments pertains to the Unpaid Hours Claim, which alleges that health

assistants did not receive payroll credit for around 15 minutes purportedly spent logging into

various computer systems and programs at the beginning of each shift, starting from November

28, 2016 and ending on December 29, 2018. Because Plaintiff does not seek Rule 23 certification

of the Unpaid Hours Claim (and seeks class certification only for the Misclassification Claim),

only Arizona Opt-Ins and Pennsylvania Opt-Ins are eligible to recover under this category. These

opt-ins will be paid $30 for each week worked.8

                    b. Payments for Weeks Worked by Arizona Opt-Ins During the August 1,
                       2014 to November 26, 2016 Period:

        The Misclassification Claim covers this time period. The recovery period spans from

August 1, 2014 until three years before the individual’s opt-in date. Each of the 15 Arizona Opt-

Ins worked during this period and can assert this claim. The FLSA is the sole source of their claim.




8
        Class Counsel supports this result because Accolade disputes the time spent by the health assistants
logging into and out of the computer system as compensable time. Even if the time was determined to be
compensable, it is Defendant’s position that such time was already compensated. Thus, absent settlement,
Class Counsel represents there is at least a 50% chance that Accolade would win on this issue. Moreover,
during the Post-November 2016 Period, the health assistants’ average hourly pay rate was approximately
$20, which allows for an overtime pay rate of $30. Thus, the $30/week payout approximates the 1.25 hours
sought via the Unpaid Hours Claim.

                                                     6
This group of Opt-Ins will receive $18.86 for every week worked during this specific time period.9

                    c. Payments for Weeks Worked by Non-Opt-In Class Members During the
                       August 1, 2014 and November 26, 2016 Period:

        Two hundred and fifty-five (255) health assistants worked in Pennsylvania during this

period. Under the settlement agreement, these individuals could recover $28.28 for every week

worked.10

                    d. Payments for Weeks Worked by Pennsylvania Opt-Ins During the August
                       1, 2014 to November 26, 2016 Period:

        Under the settlement agreement, the forty-six (46) Pennsylvania Opt-Ins who worked

during this time period would stand to recover $37.74 for each week falling within a three-year

FLSA limitations period, and $28.28 for any other week within the same time period. The higher

recovery in contrast to the Arizona Opt-Ins and the Non-Opt-Ins is due to the comparatively

stronger litigation position. For instance, as compared to the putative class members, the recovery

by these individuals is not dependent on a favorable class certification ruling.

        The settlement agreement also contemplates a release by all putative class and collective

members in favor of Accolade, from all claims asserted in or related to this lawsuit, including all

claims seeking unpaid overtime wages under the FLSA, the Pennsylvania Minimum Wage Act,


9
         Using a “half-time” methodology, which Class Counsel represents is the methodology used when,
as here, the employees’ salaries are not tied to a fixed number of work hours, the $18.86 weekly payout
approximates roughly over two overtime hours per week, which Counsel contends is a positive result given
the risks of litigation involved, including that Accolade could prevail on the issue of whether these Opt-Ins
were properly classified, the possibility that the Court would apply a two-year statute of limitations on the
recovery period (whereas the settlement allows for recovery for a three-year period), and that data produced
during discovery suggested the health assistants did not work substantial overtime hours.
10
         Class Counsel represents this to be fair, despite that these putative class members would stand to
recover more per week than the Arizona Opt-Ins who joined the FLSA collective. This is due to (1) the
PMWA providing for a strict three-year limitations period, which is distinct from the FLSA, and
(2) the Pennsylvania Supreme Court having recently held that under the PMWA, salaried employees’
overtime pay is calculated pursuant to a “time and a half” methodology as opposed to a “half-time” formula
under the FLSA. See Chevalier v. General Nutrition Centers, Inc., 220 A.3d 1038 (Pa. 2019). For these
reasons, Interim Class Counsel believes it fair for the 255 class members to receive 50% more per week
than the Arizona Opt-Ins.

                                                     7
the Pennsylvania Wage Payment and Collection Law, the Arizona Wage Law, and any other

federal, state, or local statute, regulation, ordinance, or common law theory seeking unpaid wages

or any associated penalties, liquidated damages, punitive damages, interest, attorneys’ fees,

litigation costs, restitution, or equitable relief arising between August 1, 2014 and the date in which

the Court enters an order granting final approval of the settlement. The parties represent the release

does not cover other non-wage claims that Ms. Hall or other covered health assistants may have

against Accolade.

   B. Class Certification

           1. Rule 23 Factors

       “A provisionally certified settlement class must still receive final district court approval in

accordance with the Federal Rules of Civil Procedure.” In re Gen. Motors Corp. Pick-Up

TruckFuel Tank Prods. Liab. Litig., 55 F.3d 768, 786 (3d Cir. 1995). To that end, the reviewing

court must “undertake a rigorous analysis of the evidence to determine if the standard is

met.” Carrera v. Bayer Corp., 727 F.3d 300, 306 (3d Cir. 2013) (quoting Marcus v. BMW of N.

Am., LLC, 687 F.3d 583, 593 (3d Cir. 2012)). The proposed settlement class must satisfy the

requirements of Fed. R. Civ. P. 23(a): numerosity, commonality, typicality, and adequacy of

representation. Additionally, “the proposed class must satisfy at least one of the three requirements

listed in Rule 23(b).” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). Under Fed. R.

Civ. P. 23(b)(3), a class action may be maintained if (1) common questions of law or fact

predominate questions affecting only individuals and (2) a class action is “superior to other

available methods for fairly and efficiently adjudicating the controversy.” In making this

determination, courts should consider: “(A) the class members’ interests in individually controlling

the prosecution or defense of separate actions; (B) the extent and nature of any litigation

concerning the controversy already begun by or against class members; (C) the desirability or

                                                  8
undesirability of concentrating the litigation of the claims in the particular forum; and (D) the

likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3).

           2. Discussion of 23(a) Factors

       While there is “[n]o minimum number of plaintiffs . . . required to maintain a suit as a class

action, . . . generally if the named plaintiff demonstrates that the potential number of plaintiffs

exceeds 40, the first prong of Rule 23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 227–

28 (3d Cir. 2001). The proposed PMWA class includes three hundred and one (301) members (46

Opt-Ins and 255 Non-Opt-Ins). The numerosity requirement is met.

       The commonality bar “is not a high one,” Rodriguez v. National City Bank, 726 F.3d 372,

382 (3d Cir. 2013), and “[b]ecause the requirement may be satisfied by a single common issue, it

is easily met[.]” Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir. 1994) (citation omitted). Here, the

core disputed issue is whether Accolade (mis)classified every single class member as overtime-

exempt starting on August 1, 2014 and ending on November 26, 2016. This creates a common

legal issue: whether the exemption was proper under the PMWA. The commonality prong is met.

        “The typicality inquiry is intended to assess whether the action can be efficiently

maintained as a class and whether the named plaintiffs have incentives that align with those of

absent class members so as to assure that the absentees’ interests will be fairly represented.” Id.

at 57. Courts look to whether “the named plaintiff's individual circumstances are markedly

different or . . . the legal theory upon which the claims are based differs from that upon which the

claims of other class members will perforce be based. . . . [C]ases challenging the same unlawful

conduct which affects both the named plaintiffs and the putative class usually satisfy the typicality

requirement.” Id. at 57–58 (quotations and citations omitted).

       Here, the circumstances, underlying legal questions, and unlawful legal conduct are the

same for all class members: all turn on whether the health assistants were misclassified as exempt
                                                 9
from overtime pay. Ms. Hall has the same interests as the members of the putative class, namely

to recover unpaid wages from Accolade based on alleged misclassification as overtime-exempt.

        The final Rule 23(a) factor focuses on adequacy – whether “the representative parties will

fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement

has two components.        The rule “tests the qualifications of class counsel and the class

representatives. It also aims to root out conflicts of interest within the class to ensure that all class

members are fairly and adequately represented in negotiations.” In re Nat’l Football League

Players Concussion Injury Litig., 821 F.2d 410, 428 (3d Cir. 2016).

        In this case, Class Counsel explains having spent extensive time and resources in

representing the class and engaging in arms-length dealing. Further, as evidenced by the typicality

and commonality considerations discussed above, the interests of the named Plaintiff

representative and the class members appear aligned. Finally, Counsel is experienced in this type

of litigation, and there are no apparent conflicts of interest. Counsel and Ms. Hall have adequately

represented the interests of the class. See In re General Motors Corp. Pick-Up Truck Fuel Tank

Products Liability Litig., 55 F.3d 768, 801 (3d Cir. 1995) (“emphasiz[ing] the special need to

assure that class counsel: (1) possessed adequate experience; (2) vigorously prosecuted the action;

and (3) acted at arm’s length from the defendant.”)

            3. Rule 23(b) Factors & Discussion

        The putative class also meets the predominance requirement.

            “The predominance inquiry asks whether the common, aggregation-
            enabling, issues in the case are more prevalent or important than the
            non-common, aggregation-defeating, individual issues. When one or
            more of the central issues in the action are common to the class and can
            be said to predominate, the action may be considered proper under Rule
            23(b)(3) even though other important matters will have to be tried
            separately, such as damages or some affirmative defenses peculiar to
            some individual class members.”


                                                   10
Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (citations and quotations omitted).

        As with typicality and commonality, one issue is central to all class members: whether

Accolade misclassified health assistants as overtime exempt. “Predominance is normally satisfied

when plaintiffs have alleged a common course of conduct on the part of the defendant.” In re

Janney Montgomery Scott LLC Fin. Consultant Litig., No. 06-3202, 2009 WL 2137224, at *5

(E.D. Pa. July 16, 2009) (finding predominance in overtime lawsuit challenging common

classifications of employees as overtime-exempt under white-collar exemptions). Consequently,

the predominance requirement is met.

        With respect to the “superiority inquiry,” the Court looks at several factors:

                “‘(A) the interest of members of the class in individually controlling
                the prosecution or defense of separate actions; (B) the extent and
                nature of any litigation concerning the controversy already
                commenced by or against members of the class; (C) the desirability
                or undesirability of concentrating the litigation of the claims in the
                particular forum; (D) the difficulties likely to be encountered in the
                management of a class action.’”

In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 315 & n.56 (3d

Cir. 1998) (quoting Fed. R. Civ. P. 23(b)(3)).

        All of these factors appear to be satisfied. There are not any evident interests counseling

in favor of individual control. The Court is unaware of any other lawsuits that have been filed

against Accolade with the same allegations. All of the class members worked in Pennsylvania, so

this forum is appropriate, and settlement mitigates any difficulties in the management of the

action.11



11
         Under Rule 23(g), the two law firms representing Ms. Hall, Winebrake & Santillo, LLC and
Hardwick Benfer, LLC, were appointed as Interim Class Counsel. These firms now seek to be appointed
as class counsel for purposes of certification. In consideration of the factors set forth in Rule 23(g), and
there being no opposition, the Court appoints both law firms as class counsel for the purposes of class
certification. See Fed. R. Civ. P. 23(g).

                                                    11
        Having found all of the relevant Rule 23(a) and (b) factors met, the Court certifies the class

for purposes of settlement approval.

   C.    Collective Certification

        When analyzing the certification of a collective action, “the standard to be applied on final

certification is whether the proposed collective plaintiffs are 'similarly situated.’” Zavala v. Wal

Mart Stores Inc., 691 F.3d 527, 536 (3d Cir. 2012) (citing 29 U.S.C. § 216(b)). Factors which the

court should consider include, but are not limited to: “whether the plaintiffs are employed in the

same corporate department, division, and location; whether they advance similar claims; whether

they seek substantially the same form of relief; and whether they have similar salaries and

circumstances of employment.” Id.

        Final certification of the Collective is unopposed. As to the factors referenced in Zavala,

all members of the Collective worked as health assistants employed by Accolade. Additionally, all

members of the Collective advance the same claims – that they were either misclassified as

overtime-exempt or underpaid for overtime. Finally, because all Collective members were health

assistants, they had sufficiently similar salaries and circumstances of employment. Moreover,

courts have observed that certification under the FLSA is less stringent than certification of a Rule

23 class. See Goldman v. RadioShack Corp., No. 03-32, 2006 U.S. Dist. LEXIS 2433, *22-25

(E.D. Pa. Jan. 23, 2006). Consequently, the Court certifies the FLSA collective action.

                                              NOTICE

        Federal Rule of Civil Procedure 23(c)(2)(B) further requires that the Court “direct to class

members the best notice that is practicable under the circumstances, including individual notice to

all members who can be identified through reasonable effort.” “Due process requires that class

members receive adequate notice because they are bound by the judgment entered in the action.”

In re Janney Montgomery Scott LLC Financial Consultant Litig., 2009 WL 2137224, at *7.
                                                 12
       This notice is to be given to all potential members of a Rule 23(b)(3) class. Specifically,

the Rule provides that such notice

               must, in clear, concise and plain language, state: (i) the nature of the
               action; (ii) the definition of the class certified; (iii) the class claims,
               issues or defenses; (iv) the class member’s right to enter an
               appearance by an attorney; (v) the class member’s right to be
               excluded from the class; (vi) the time and manner for requesting
               exclusion; and (vii) the binding effect of settlement on class
               members.

Fed. R. Civ. P. 23(c)(2)(B). Second, Rule 23(e) requires all members of the class be notified of

the terms of any proposed settlement. Fed. R. Civ. P. 23(e). This “notice is designed to summarize

the litigation and the settlement” and “‘to apprise class members of the right and opportunity to

inspect the complete settlement documents, papers, and pleadings filed in the litigation.’ ” In re

Prudential Ins., 148 F.3d at 327.

       As noted above, after a hearing in which the Court outlined its concerns related to the

notices, the Court’s August 22, 2019 Order granting preliminary approval of the settlement also

approved of the class notice forms and authorized distribution. The notices provided the details

of the litigation and the proposed settlement. In its preliminary approval determination, the Court

further noted that “[t]he settlement provides for individualized notices to each class member, and

it also provides that any class member who has not already opted-in to the FLSA collective does

not affirmatively need to take any action to receive payment. . . . The notices also allow for

settlement participants to raise objections to, and opt-out from, the settlement if they so choose.”

Memorandum (Doc. No. 91), p. 8. Furthermore, prior to mailing the notices, addresses were

verified and updated. Based on these considerations, Plaintiff has provided sufficient evidence of

compliance with the notice provisions of Rule 23.




                                                   13
                                             FINAL APPROVAL

     A. Class Action

        Rule 23(e) provides that a class action settlement or compromise requires Court approval.

The Court may only approve a settlement that would bind class members upon a finding that the

settlement is “fair, reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). The Court should consider

whether:

                 (A) the class representatives and class counsel have adequately
                     represented the class;

                 (B) the proposal was negotiated at arm’s length;

                 (C) the relief provided for the class is adequate, taking into account:

                      (i) the costs, risks, and delay of trial and appeal;

                      (ii) the effectiveness of any proposed method of distributing
                           relief to the class, including the method of processing class-
                           member claims;

                      (iii) the terms of any proposed award of attorney’s fees,
                            including timing of payment; and

                      (iv) any agreement required to be identified under Rule
                           23(e)(3); and

                 (D) the proposal treats class members equitably relative to each
                     other.12


12
        As set forth previously in the Court’s preliminary approval of this proposed settlement, in Girsh v.
Jepson, the Third Circuit Court of Appeals articulated nine factors for district courts to consider in deciding
whether a class action settlement is fair and reasonable:
                 (1) the complexity, expense and likely duration of the litigation; (2) the
                 reaction of the class to the settlement; (3) the stage of the proceedings and
                 the amount of discovery completed; (4) the risks of establishing liability;
                 (5) the risks of establishing damages; (6) the risks of maintaining the class
                 action through the trial; (7) the ability of the defendants to withstand a
                 greater judgment; (8) the range of reasonableness of the settlement fund in
                 light of the best possible recovery; (9) the range of reasonableness of the
                 settlement fund to a possible recovery in light of all the attendant risks of
                 litigation.

                                                      14
            1. Adequacy of Representation and Arm’s Length Negotiation

        Class Counsel and Ms. Hall have adequately represented the class throughout the case.

Prior to reaching settlement, counsel also took depositions, engaged in written discovery, reviewed

voluminous production, built a damages model, and interviewed fifty-five (55) class members.

Counsel also represents they are well-versed in class litigation. No one has challenged that

representation, and the Court’s observations of counsel’s endeavors also support that

representation.

        Moreover, the parties here agreed to settle the case after multiple conferences with a

magistrate judge. “[T]he participation of an independent mediator in settlement negotiations

virtually [e]nsures that the negotiations were conducted at arm’s length and without collusion

between the parties.” Bellum v. Law Offices of Frederic I. Weinberg & Assocs., P.C., No. 15-

2460, 2016 WL 4766079, at *6 (E.D. Pa. Sept. 13, 2016) (citation and quotation omitted). These

factors weigh in favor of final approval of the settlement agreement.

            2. Adequacy of Relief

                    a.      Does the Relief Account for the Costs, Risks, and Delay of Trial

        According to the Advisory Committee Notes concerning Federal Rule of Civil Procedure

23, this factor balances the “relief that the settlement is expected to provide to class members”

against “the cost and risk involved in pursuing a litigated outcome.” Fed. R. Civ. P. 23 Advisory

Committee Notes (Dec. 1, 2018). The Notes also state that this analysis “cannot be done with




521 F.2d 153, 157 (3d Cir. 1975) (alterations omitted) (quoting City of Detroit v. Grinnell Corp., 495 F.2d
448, 463 (2d Cir. 1974)). The Girsh factors predate the recent revisions to Rule 23, which now explicitly
identifies the factors that courts should apply in scrutinizing proposed class settlements, and the earlier
discussion in Girsh substantially overlaps with the factors now identified in Rule 23.

                                                    15
arithmetic accuracy, but it can provide a benchmark for comparison with the settlement figure.”

Id.

       Class Counsel asserts that here, absent settlement, the parties would likely have incurred

significant additional costs, including motion practice regarding (1) certifying the FLSA collective

action, (2) certifying the Rule 23 class action, and (3) summary judgment. Class Counsel also

states that if the case had proceeded to trial as a class or collective action, the Court would be

presented with extensive briefing regarding the scope and propriety of representative evidence and

testimony. Furthermore, although Ms. Hall already constructed a damages model without using

an expert witness, she likely would have hired an additional damages expert for presentation

purposes. Finally, Counsel contends that the parties faced significant litigation risks, including that

the overtime hours actually worked by many class members individually could or would be found

to be modest.

                       b.      Whether the Settlement Provides for an Effective Proposed
                               Method of Distributing Relief

       Under this factor, the Court “scrutinize[s] the method of [notice] processing” and “should

be alert to whether the . . . process is unduly demanding.” Fed. R. Civ. P. 23 Advisory Committee

Notes (Dec. 1, 2018). The settlement agreement does not require that any class or collective

members file claims, and it also provides that unless PMWA class members explicitly ask to be

excluded, they will be paid so long as they can be located by the Settlement Administrator.

Furthermore, the notice process to date confirms that the Administrator has up-to-date addresses

for the class members and has not experienced significant difficulties in contacting class members.

                       c.       The Terms for Proposed Attorneys’ Fees

       The proposed attorneys’ fees are $341,089.45 out of a total settlement amount of

$1,095,826.05. This equates to about a 31% attorneys’ fees award. Class Counsel argues that this


                                                  16
factor supports approval because the settlement is not contingent upon the Court’s approval of

counsel fees. Moreover, any disapproved fees will be distributed to the class members and any

approved fees will be paid at the same time as the payments to class members. Finally, the

attorneys note that this Court has previously commented that “the average attorney’s fees

percentage in [surveyed class action] cases was 31.71% and that the median fee award was 33.3%.”

Williams v. Aramark Sports, LLC, No. 10-1044, 2011 WL 4018205, at *10 (E.D. Pa. Sept. 9,

2011). Collectively, the considerations under this factor weigh in favor of approving the settlement

agreement.

             3. Whether the Proposal Treats Class Members Equitably Relative to Each
                Other

       The FLSA collective action and the PMWA class action pay out at slightly different rates

based on the differences between the Unpaid Hours Claim and the Misclassification Claim, as well

as distinctions between Arizona Opt-Ins, Non-Opt-In Class Members, and Pennsylvania Opt-Ins.

These differences are based on the relative strength of the overtime claims and each settlement

participant’s litigation posture.     Class Counsel has provided adequate support for the

considerations behind these distinctions, which are driven by the risks inherent in each claim and

the relative strength of each claim, which were discussed previously. This factor weighs in favor

of final approval of the settlement agreement.

       Having found all of the Rule 23(e) factors met, the Court grants final approval of the

settlement finding that it is fair, reasonable, and adequate.

   B. FLSA Collective

       As Class Counsel acknowledges, Rule 23 governs class action settlements, not FLSA

collective actions. When evaluating a collective action settlement of FLSA claims, district courts

must determine whether the settlement is a “fair and reasonable resolution of a bona fide


                                                  17
dispute.” Adams v. Bayview Asset Mgmt., LLC, 11 F. Supp. 3d 474, 476 (E.D. Pa.

2014) (citing Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982)). See

also Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp. 2d 464, 466 (E.D. Pa. 2012) (“When parties

present to the district court a proposed settlement, the district court may enter a stipulated judgment

if it determines that the compromise reached is a fair and reasonable resolution of a bona fide

dispute over FLSA provisions rather than a mere waiver of statutory rights brought about by an

employer’s overreaching.”) (citation and quotation omitted).

       Here, the settlement clearly reflects a compromise over issues that are actually in dispute.

The members of the Collective challenge Accolade’s failure to pay them overtime, and Accolade

vigorously contended throughout the litigation that the health assistants were properly classified

as overtime-exempt prior to November 28, 2016, and that during all relevant times, the health

assistants did not work significant overtime hours. Moreover, while the Third Circuit Court of

Appeals has not provided guidance on the criteria that should be applied in evaluating the fairness

of FLSA settlements, Class Counsel contends that the proposed settlement agreement should be

approved under the same approval process required under Rule 23 for proposed class settlements.

Indeed, Rule 23 applies an extra layer of stringency to the approval of FLSA collective actions.

       Consequently, for the reasons the Court approved of the Rule 23 class settlement, the FLSA

collective action is also deemed fair and reasonable. See, e.g., Aramark Sports, LLC, 2011 WL

4018205, at *9 (approving FLSA collective action “[f]or essentially the same reasons the Court

found that the Rule 23 requirements were met”).

           C. Requested Enhancement Awards

       Ms. Hall seeks $10,000 in a service award for herself, and two separate $1,000 service

awards for Opt-Ins JaCarla Royall and Denise Belcher.



                                                  18
       “Payment awards to class representatives lie within the discretion of the trial court and may

be provided as a reward for the benefit visited on the class.” In re Plastic Tableware Antitrust

Litig., No. 94-3564, 1995 WL 723175, at *2 (E.D. Pa. Dec. 4, 1995). Courts may consider the

following factors in determining whether incentive awards are appropriate: the risk to the plaintiff

in commencing litigation, both financially and otherwise; the notoriety and/or personal difficulties

encountered by the representative plaintiff; the extent of the plaintiff's personal involvement in the

lawsuit in terms of discovery responsibilities and/or testimony at depositions or trial; the duration

of the litigation; and the plaintiff's personal benefit (or lack thereof) purely in his capacity as a

member of the class. Id.

       Class Counsel contends the awards are justified because (1) service awards are

commonplace in cases like this one, (2) courts have approved of awards of up to $10,000 in wage

and hour class/collective actions, (3) Ms. Hall was especially diligent in pursuing the collective

litigation (even attending the settlement conferences with Magistrate Judge Rice), and (4) Ms.

Royall and Ms. Belcher should be compensated for their time and effort associated with

participation in their depositions.    Moreover, Class Counsel argues that no class/collective

members have objected to the proposed service awards even though they were expressly disclosed

in all notice forms.

       Due to the efforts of these individual Plaintiffs during the course of the litigation, the Court

will award the service awards requested. No class/collective members have objected. See In re

Janney Montgomery Scott LLC Financial Consultant Litig., 2009 WL 2137224, at *12 (granting

requested award of $20,000 per named plaintiff because there were no objections to the awards

and each plaintiff was instrumental in prosecuting the case, including his/her involvement in




                                                 19
discovery, assisting the attorneys in understanding the case, and risking potential retaliation for

filing the lawsuit).

    D. Attorneys’ Fees & Costs

        Ms. Hall requests attorneys’ fees and costs for a total of $363,000. Because litigation and

settlement administration expenses total approximately $21,910.55, the settlement results in an

attorneys’ fee payment of $341,089.45, which approximately equates to 31.1% of the entire

settlement fund.

        Courts in the Third Circuit generally use either the percentage-of-recovery or lodestar

method for determining attorneys’ fees. See In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 300

(3d Cir. 2005); In re Prudential, 148 F.3d at 333. “The percentage-of-recovery method is generally

favored in cases involving a common fund, and is designed to allow courts to award fees from the

fund ‘in a manner that rewards counsel for success and penalizes it for failure.’” In re Prudential

Ins., 148 F.3d at 333 (quoting In re General Motors., 55 F.3d at 821). “The lodestar method is

more commonly applied in statutory fee-shifting cases, and is designed to reward counsel for

undertaking socially beneficial litigation in cases where the expected relief has a small enough

monetary value that a percentage-of-recovery method would provide inadequate compensation.”

Id. (quoting In re General Motors, 55 F.3d at 821). The lodestar method “may also be applied in

cases where the nature of the recovery does not allow the determination of the settlement’s value

necessary for application of the percentage-of-recovery method.” Id. at 332. Accordingly, the

Court applies the percentage-of-recovery method in awarding attorneys’ fees here.

            1. Percentage-of-Recovery

        “Courts have allowed attorney compensation ranging from 19 to 45% of the settlement

fund created, and one Circuit panel has concluded that the appropriate benchmark for fee awards

is 25%.” In re SmithKline Beckman Corp. Sec. Litig., 751 F. Supp. 525, 533 (E.D. Pa. 1990)

                                                20
(internal citations omitted). Courts apply the Gunter factors to determine if the fee produced is

reasonable. See Gunter v. Ridgweood Energy Corp., 223 F.3d 190, 195 (3d Cir. 2000). Those

factors include, “(1) the amount of the value created and the number of persons benefitted; (2) the

presence or absence of substantial objections by members of the class to the settlement terms

and/or fees requested by counsel; (3) the skill and efficiency of the attorneys involved; (4) the

complexity and duration of the litigation; (5) the risk of nonpayment; (6) the amount of time

devoted to the case by plaintiff's counsel; (7) the awards in similar cases[.]” In re Diet Drugs

Product Liability Litigation, 582 F.3d 524, 541 (3d Cir. 2009). Courts also consider additional

factors, including “the value of benefits attributable to the efforts of class counsel relative to the

efforts of other groups; [ ] the percentage fee that would have been negotiated had the case been

subject to a private contingent fee arrangement at the time counsel was retained; and [ ] any

innovative terms of settlement.” Id. (citing In re Prudential, 148 F.3d at 338-40).

   •   Size of the Fund & Number of Persons Benefitted: In this case, Class Counsel is requesting

       roughly a 31% fee out of a total settlement fund of $1,095,826.05. After fees, expenses,

       and the service awards, 318 class/collective members will benefit from $720,826.05 in the

       fund. This factor favors approval.

   •   Objections: This factor favors approval because although two individuals sought to be

       excluded from the collective, no class member objected. The requested fee was explicitly

       disclosed in the notice form.

   •   Skill and Efficiency of Attorneys: As discussed, the attorneys negotiating this settlement

       have substantial experience in class action litigation, including employment litigation, and

       demonstrated that skill to the Court’s satisfaction.




                                                 21
   •   Complexity and Duration of the Litigation: According to the attorneys, this factor supports

       approval because, in the absence of settlement, the litigation would entail a series of

       complex litigation events, including, but not limited to, the parties’ briefing around

       certification, summary judgment motions, expert damages reports, expert discovery, and

       complex pretrial procedures.

   •   Risk of Non-Payment: Class Counsel invested considerable resources into this case with

       no guarantee that they would recover those costs given that they were retained on a

       contingency fee basis.

   •   Time Devoted to the Case: Class Counsel has spent more than 800 hours on this litigation.

   •   Awards in Similar Cases: Many courts have approved of similar awards, and Class Counsel

       points to courts in this jurisdiction that have approved of fees valued between 26% to 40%

       of the fund.

   •   Value of Benefits Attributable to the Efforts of Class Counsel Relative to the Efforts of

       Other Groups: This factor favors approval because the Court is unaware of other groups

       that have brought parallel actions.

   •   Percentage Fee if the Fee was Negotiated via a Private Contingent Fee Arrangement:

       Contingency fees generally range between 30% to 40%. Thus, this factor favors approval,

       given that the proposed percentage of the fee in this case is at the low end of this range.

   •   Innovation in Terms of Settlement: This factor is neutral because the settlement does not

       involve any very novel or creative characteristics.

   Thus, under the percentage-of-recovery method, on balance, the factors favor approval of the

requested attorneys’ fees.




                                                22
               2.      Lodestar Crosscheck

       While not required, the lodestar approach may be used to cross-check the award of fees

under the percentage-of-recovery method. “The lodestar award is calculated by multiplying the

number of hours reasonably worked on a client’s case by a reasonable hourly billing rate for such

services based on the given geographical area, the nature of the services provided, and the

experience of the attorneys.” In re Rite Aid Corp. Sec. Litig., 396 F.3d at 305. “A court determines

a reasonable hourly rate by assessing the experience and skill of the prevailing party’s attorneys

and by looking at the market rates in the relevant community for lawyers of reasonably comparable

skill, experience and reputation.” Perry v. FleetBoston Financial Corp., 229 F.R.D. 105, 119

(E.D. Pa. 2005). This Court has previously approved of the use of the fee schedule rates developed

by Community Legal Services as reasonable hourly rates. Jimenez v. Best Behavioral Healthcare,

Inc. et al., No. 18-1003, 2019 WL 6528766, at *4 (E.D. Pa. Dec. 3, 2019).

       In support of the request for fees, Class Counsel has submitted affidavits detailing the skill

of the attorneys in wage and hour cases, the hours worked, and the hourly rates used to calculate

the fees request. Class Counsel expended more than 800 total hours on this litigation, including

investigating claims, formulating case strategy, drafting complaints, participating in discovery,

engaging in settlement discussions, negotiating and drafting the agreement, preparing and

overseeing dissemination of class notice, and communicating with class members.

       Class Counsels’ market hourly rates, in reliance on the CLS rate schedule, are as follows:

   •   Winebrake & Santillo, LLC: ranging between $360 to $670 per hour

   •   Hardwick Benfer, LLC: $160-420 per hour

       The hourly breakdown for each firm (by attorney) is presented in the following tables.




                                                23
                                      Winebrake & Santillo, LLC
         Name                  Title &      Hourly Rate       Time Spent                          Total Billed
                              Experience
 Peter Winebrake            Partner (1991       $670             182.4                               $114,302.00
                            law graduate)
 R. Andrew Santillo         Partner (2004       $450             217.5                                 $96,480.00
                            law graduate)
 Mark J. Gottesfeld         Partner (2009       $360              15.0                                  $5,400.00
                            law graduate)
                                                     Total      414.90                               $225,483.00




                                          Hardwick Benfer, LLC
        Name                     Title        Hourly Rate      Time Spent                         Total Billed
 Tiffanie Benfer            Partner (2003        $420              61.8                              $25,956.00
                            law graduate)
 Jill Walsh                 Associate            $360             346.5                              $124,740.00
                            (2012       law
                            graduate)
 Kimberly Hagerich          Paralegal II         $200              25.0                                $5,000.00
 Erica Bixel                Paralegal I          $160             22.30                                $3,568.00
                                                      Total      455.60                              $159.264.00


         As a result, Class Counsels’ lodestar totals $376,179.00, which exceeds the $341,089.45

fee requested. Given that the lodestar yields a higher value than the fees currently sought, the rates

the attorneys are requesting fall within the CLS ranges, Accolade is not objecting to the fees, and

the work apportioned supported by the affidavits appears reasonable,13 the Court also finds that

the lodestar cross-check evinces the reasonableness of the fees sought.

             3. Costs

         Finally, as noted previously, Class Counsel is requesting $21,910.55 in costs. The largest

of the expenses is $18,000 in settlement administration costs. At oral argument on the consent

motion, Interim Class Counsel represented that $18,000 would be the maximum amount of


13
         At oral argument on certification and final approval, the parties represented that the two law firms
representing Ms. Hall coordinated their representative efforts and, to the extent possible, did not duplicate efforts.

                                                         24
